DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-10, 12, 14-20
The following claim(s) is/are amended: -
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 11, 13
Claim(s) 1-10, 12, 14-20 is/are rejected.


Response to Arguments
Applicant's arguments filed in the amendment filed 11/24/2020, have been fully considered but they are not persuasive. The reasons are set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 10, 12, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US Pub. 2010/0131545) in view of Ben Romdhane (US Pub. 2015/0026517).
With respect to Claim 1, Srivastava teaches a method comprising: identifying a datacenter group having a plurality of datacenters, (Fig. 1, item 101, paras. 14, 22; multiple data centers located among various geographic regions.)
Wherein each datacenter of the plurality of datacenters comprises drives (para. 4-5, 14, 59, 67; data centers have servers which contain disk drives.)
A data manager (Spec, para. 28 states that managers may have functionality to read/write data in the storage system. para. 17,19; write requests. Paras. 15-17; read requests. Examiner notes that Srivastava is a distributed database system, para. 22, which means each location can both read and write.)
Dynamically configuring, by each data manager, a redundant placement strategy for storing data within each respective datacenter (para. 29, 40, 37, 43, 48; policy for data storage including number of replica copies. paras. 16, 27-31; system makes a decision based on policy such as a minimum number of copies or placement for legal reasons. para. 27, 31; System updates all non-master data centers that new copy has been placed, which are placement maps. Fig. 2, para. 34; master data center keeps a current list of data centers with replica copies. In other words, because editing occurs at the master data center, the master data center must know each replica in order to push the updates to the replica.)
(Fig. 1, paras. 22-23, 25, 27-30; System copies the original to other data centers. Fig. 1, paras. 13-14, 22-25, 29; For each data item the system determines a master data center (Fig. 1, 104) which manages editing operations, thus making it the original. The data item may be replicated to other data centers. Fig. 1 shows the other two data centers (106, 108) with copies – 106 has a copy and 108 is sent a copy. Para. 15; storage of copies in every possible data center.)
communicating, by the first data monitor, with a second data monitor of the plurality of data monitors; (Data monitors specifically will be taught later. With respect to communicating with other data centers, paras. 33-36, 42 disclose that a master data center may receive a request for read access. The request may come from a user device or from other data centers. Similarly, regional data centers may receive requests from the master data center or user devices. The data centers may also communicate with each other to perform updates. The master data center may keep all data centers updated on the file, either by sending modifications for replica copies or updating the stubs so that each data center knows where a copy is found. Thus data centers communicate with each other.)
identifying, by the first data monitor based on the communication with the second data monitor, a location of the copy of the data object; (paras. 33-36, 42; master data center knows where other copies of file are located and only sends updates to those data centers. Para. 22, 27; data centers may also contain stubs which state where copies of a file can be found. Para. 31, 33-36, 42; system may update copies and update data on stubs.)
(para. 33, 35; user device requests read access to a data item.)
Redirecting, by the first data monitor in response to the outside query for the data object, the outside query to the location of the copy of the data object. (para. 29, 40, 37, 43, 48; policy for data storage including number of replica copies. para. 33-36; In response to a read access request, system redirects to an accessible copy. Para. 37-38; system adaptively modifies the accessibility and copies of the data files. Para. 54; add replica request to a data center. Para. 43; individual data centers may request, maintain or remove replica copies on a per-data item basis. See also Ben Romdhane, para. 13; sub-cluster may have multiple copies of a data item. Thus the system posits that it can adaptively control which data centers have copies.)
However, Srivastava does not explicitly teach data monitors.
Ben Romdhane, however, does teach wherein each datacenter of the plurality of datacenters comprises a plurality of data monitors, wherein each data monitor monitors the functionality of its respective data center; (Applicant’s spec suggests that the function of data monitors is to monitor drives which the data is on. First, see Srivastava, paras. 14, 19-20, 31; Each data center is aware of the location of all files. Then see Ben Romdhane, Figs. 1-2, para. 21, 35-36, 40-41; system monitors the state of every drive in order to determine if data needs to be replicated to other drives within the cluster. Para. 13; same data center can contain multiple replicas of a data set. Thus, the combination would teach at least one copy in each data center, and replicating more than one copy at each data center, and each data center monitoring the volumes in which a replica is stored. To use Fig. 1 of Srivastava as an example, data center 104 would contain one original and one replica, and data centers 106 and 108 would each contain two replicas, and each data center would monitor every volume containing a copy of the data set, so there would be a system of three data centers (s), five copies in the system, and each data center would have six monitors. Further, even if one construed Ben Romdhane’s teaching as only being a single data monitor that monitors all devices, duplication of parts and making separable is obvious, see MPEP 2144, and further it would have been obvious to an artisan of ordinary skill prior to the effective filing date to separate the monitoring functionalities in order to prevent a single failure from compromising all the monitoring, see Ben Romdhane, para. 4; corruption, network or hardware failures.)
Monitoring by each data monitor, the functionality of its respective datacenter (Figs. 1-2, para. 21, 35-36, 40-41; system monitors the state of every drive in order to determine if data needs to be replicated to other drives within the cluster. Examiner asserts that the 1/(s+1) limitation is a non-critical division number and is therefore obvious, see MPEP 2144.05. Further, given that the claim already identifies the number of monitors as at least s+1, it would have been obvious to one of ordinary skill to have each of the data monitors monitor 1/(s+1) of the drives in order to avoid overloading any particular monitoring instance by equally dividing the work.)
Detecting, by a first data monitor of the plurality of data monitors, an event; identifying, by the first data monitor in response to detecting the event, that the data object is inaccessible as a result of the event; (Figs. 1-2, paras. 21, 35-36, 40-41; system detects drive failure, network outage, or hardware malfunction, which are all detections of an event where the data object is inaccessible as a result.)
 (Ben Romdhane, paras. 19-20)

With respect to Claim 2, modified Srivastava teaches the method of claim 1, and Srivastava also teaches wherein the datacenters of the datacenter group are interconnected via first network connections. (Fig. 1; data transfer between data centers.)

With respect to Claim 4, modified Srivastava teaches the method of claim 1, and Srivastava also teaches further comprising monitoring, via the plurality of data monitors, for a change or loss of data within each of the datacenters. (paras. 14, 23, 34; system determines that data has been edited or updated and pushes the changes to other copies. See also Ben Romdhane, Figs. 1-2, paras. 21, 35-36, 40-41; system detects drive failure and may migrate or move data around as drives fail. Detecting the failure of a drive is detecting the loss of data on that drive.)

With respect to Claim 5, modified Srivastava teaches the method of Claim 1, and Srivastava also teaches wherein at least one of the datacenters is located at a geographically distinct location separate from at least a second one of the datacenters. (para. 14; geographically distributed database has centers located in various geographic regions.)

(para. 15-17, 24, 26, 35; query requesting a data item, and data item is served to client. para. 27; system requests a copy from another device. Paras. 33-36; read requests may be redirected.)

With respect to Claim 8, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Srivastava also teaches a system comprising: a first network; (figs. 1, 3, paras. 22, 58-61; data centers that are interconnected for data transmission.)
A plurality of datacenters interconnected via the first network, (Fig. 1, item 101, paras. 14, 22; multiple data centers located among various geographic regions.)
a data controller communicatively coupled to the first network, the data controller comprising: an input/output for communicating via a second network; (Fig. 3, para. 68; communication interface 330. Fig. 1, para. 33; user requests to read or write data to the data center network. See also Ben Romdhane, para. 32; two networks.)
a processor communicatively coupled to the input/output; (Fig. 3, para. 65; processor)
and memory storing instructions that cause the processor to effectuate operations comprising: (Fig. 3, para. 66; memory 322)

(para. 15-17, 24, 26, 35; query requesting a data item, and data item is served to client. para. 27; system requests a copy from another device. Paras. 33-36; read requests may be redirected.)

With respect to Claim 12, modified Srivastava teaches the system of claim 8, and Ben Romdhane also teaches wherein the number of data centers is represented by an s and the number of the plurality of data monitors in each datacenter exceeds 1+s. (Figs. 1-2, para. 21, 35-36, 40-41; system monitors the state of every drive in order to determine if data needs to be replicated to other drives within the cluster. Para. 13; same data center can contain multiple replicas of a data set. Duplication of parts and making separable is obvious, see MPEP 2144, and further it would have been obvious to an artisan of ordinary skill prior to the effective filing date to separate the monitoring functionalities in order to prevent a single failure from compromising all the monitoring, see Ben Romdhane, para. 4; corruption, network or hardware failures.)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of Srivastava with the data monitors in order to allow the system to generate additional copies for redundancy if a given copy fails. (Ben Romdhane, paras. 19-20)

(Fig. 3, para. 65; processor)
and memory storing instructions that cause the processor to effectuate operations, the operations comprising: (Fig. 3, para. 66; memory 322)
the storage system comprising a number of datacenters (s) (Fig. 1, item 101, paras. 14, 22; multiple data centers located among various geographic regions.)
interconnected by a first network; (figs. 1, 3, paras. 22, 58-61; data centers that are interconnected for data transmission.)

With respect to Claim 16, modified Srivastava teaches the system of claim 15, and Srivastava also teaches wherein the operations further comprise: determining, by the monitor, that the outside query for the data object was received via a second network; (para. 15-17, 24, 26, 35; query requesting a data item, and data item is served to client.) (para. 27; system requests a copy from another device.)
receiving, by the monitor, a transmission based on the copy of the data object; (paras. 27-28; system requests a copy from another data center. That data center sends copy to requesting center)
and transmitting a reply to the outside query based at least on the transmission. (para. 29, 40, 37, 43, 48; policy for data storage including number of replica copies. para. 33-36; In response to a read access request, system redirects to an accessible copy. Para. 37-38; system adaptively modifies the accessibility and copies of the data files. Para. 54; add replica request to a data center. Para. 43; individual data centers may request, maintain or remove replica copies on a per-data item basis. See also Ben Romdhane, para. 13; sub-cluster may have multiple copies of a data item.)

With respect to Claim 20, modified Srivastava teaches the system of claim 15, and Ben Romdhane also teaches wherein the number of data centers is represented by s and the number of the data monitors is equal to at least s+1. (First, Claim 12 is similar but more limited, so Examiner incorporates the response to Claim 12. Further, first, see Srivastava, paras. 14, 19-20, 31; Each data center is aware of the location of all files. Then see Ben Romdhane, Figs. 1-2, para. 21, 35-36, 40-41; system monitors the state of every drive in order to determine if data needs to be replicated to other drives within the cluster. Para. 13; same data center can contain multiple replicas of a data set. Thus, the combination would teach at least one copy in each data center, and replicating more than one copy at each data center, and each data center monitoring the volumes in which a replica is stored. To use Fig. 1 of Srivastava as an example, data center 104 would contain one original and one replica, and data centers 106 and 108 would each contain two replicas, and each data center would monitor every volume containing a copy of the data set, so there would be a system of three data centers (s), five copies in the system, and each data center would have six monitors. Further, even if one construed Ben Romdhane’s teaching as only being a single data monitor that monitors all devices, duplication of parts and making separable is obvious, see MPEP 2144, and further it would have been obvious to an artisan of ordinary skill prior to the effective filing date to separate the monitoring functionalities in order to prevent a single failure from compromising all the monitoring, see Ben Romdhane, para. 4; corruption, network or hardware failures.)
The same motivation to combine that applies to the independent Claim applies here.


Claims 3, 7, 9, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US Pub. 2010/0131545) in view of Ben Romdhane (US Pub. 2015/0026517) and further in view of Anand (US Pub. 2016/0080211).
With respect to Claim 3, modified Srivastava teaches the method of claim 2, but does not explicitly teach VPN.
Anand, however, does teach wherein the first network connections comprise a virtual private network (VPN) tunnel. (para. 120; VPN tunnel between devices)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of modified Srivastava with the VPN in order to improve security by using a private network. (Anand, para. 665, 726)

With respect to Claim 7, modified Srivastava teaches the method of claim 6, but does not explicitly teach VPN.
(para. 120; VPN tunnel between devices)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the method of modified Srivastava with the VPN in order to improve security by using a private network. (Anand, para. 665, 726)

With respect to Claim 9, modified Srivastava teaches the system of claim 8, but does not explicitly teach VPN.
Anand, however, does teach wherein the first network comprises a virtual private network (VPN). (para. 120; VPN tunnel between devices)
It would have been obvious to an artisan of ordinary skill prior to the effective filing date to combine the system of modified Srivastava with the VPN in order to improve security by using a private network. (Anand, para. 665, 726)

With respect to Claim 14, modified Srivastava teaches the system of claim 8, but does not explicitly teach relative latency.
Anand, however, does teach wherein a latency of the first network is lower than a latency of the second network. (paras. 15, 270, 274; system compares relative latency of paths, which determines if a first latency is lower than a second latency.)


With respect to Claim 17, it is substantially similar to Claim 14 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 18, it is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Srivastava (US Pub. 2010/0131545) in view of Ben Romdhane (US Pub. 2015/0026517) and further in view of Udupi (US Pub. 2016/0349993).
With respect to Claim 19, modified Srivastava teaches the system of claim 15, but does not explicitly teach Ceph.
Udupi, however, does teach wherein at least one of the data monitors is a Ceph instance. (para. 25; Ceph)
(Udupi, para. 25)


Remarks
For clarity of record, Applicant files a RCE which makes no amendments and stands on argument (See Remarks, pg. 8; “With this response and without prejudice or disclaimer, no claims have been amended and no claims have been canceled. No new claims have been added.”). Examiner will maintain the previous rejections to the same claims for the reasons below. Pursuant to MPEP 706.07(b), the proper classification of these maintained rejections are Final rejections and this action is a Final rejection despite being a first action following a RCE.
Applicant’s main argument at Remarks, pgs. 8-11 is that Claim 1 is not taught because of the data monitor feature, and that all claims either depend from or are similarly situated to Claim 1. Specifically, Applicant argues that Examiner has stated that Srivastava does not teach data monitors and Ben Romdhane does teach data monitors, and that Ben Romdhane does not teach data monitors. Applicant acknowledges that “[A]fter stating that Srivastava does not teach data monitors, the Office Action immediately cites sections of Srivastava for the proposition that each data center is aware of the location of all files. That citation is largely irrelevant to the concept of data monitors.” Applicant continues by pointing to nine actions performed by data monitors in the claims and states that “Romdhane’s failure response module does not perform all of the foregoing limitations as set forth in the claim. At best, the failure response module of Ben Romdhane, even if it can be considered a data monitor (which it is not), is limited to detecting a failure of a data Footnote 2) Applicant takes issue with Examiner’s statement that “Applicant’s spec suggests that the function of the data monitors is to monitor drives which the data is on.” By responding that “Applicant notes that the data monitor appears dozens of times in the specification and includes other functionality.” Finally, Applicant takes issue with the limitation that each datacenter comprises a plurality of data monitors and possibly also argues the limitations of Claims 12 and 20 which nominate a s+1 amount of data monitors.
Perhaps with the exception of the plurality or s+1 amount of data monitors limitation, all of these discussions are intertwined, so Examiner responds to those arguments collectively. Examiner begins with the construction of the term “data monitor.” While the number of times “data monitor” appears in the specification is irrelevant, Examiner agrees that whether the term “includes other functionality” is. The applicable rule is that Applicant is his own lexicographer, and when the specification defines a term used in a claim the claim term will import the definition from the specification. The term “data monitor” appears in two areas of the Specification, at paras. 28-30 (all references are to the specification as published) in connection with a discussion on Fig. 3, and at paras. 37-40.
Paras. 28-30 relevantly disclose that data managers “may also include functionality for monitoring data stored (or locations within) data storage system. For example, managers shown in Fig. 3 each have three data monitors for monitoring storage system” and that “Each manager may include at least on data monitor. Each data monitor may be responsible for monitoring approximately 1/(s+1) of drives for each datacenter.” Examiner asserts the first mention is not definitional, but even if it were the statement is merely that data monitors perform monitoring of data or locations within the storage system. The second mention is clearly non-definitional, as 
Paras. 37-38 relevantly disclose that “Each manager may include one or more data monitors that may monitor the functionality of drives or datacenters. Additionally or alternatively, data monitors may communicate with one another. For example, each manager may include at least (s+1) data monitors. For example, as the exemplary storage system of Fig. 3 comprises two datacenters, each manager may comprise three data monitors.” Applicant then describes an “optional” setup in how the monitors “may be” running in the “exemplary embodiment.” It is unquestionable that nothing here is definitional, and again the salient feature beyond the possible plurality of monitors and the division of work is that they “may monitor the functionality of drives or datacenters.”
Paras. 39-40 states that “Each data monitor may manage drives or datacenters. The management may include handling change or loss events that affect the drives or datacenters within the purview of data monitor.” The paragraphs then continue to give exemplary manners in which this functionality “may” be carried out – a monitor may detect a change, may take one or more actions, may notify other monitors, may attempt a repair, may identify inaccessible data objects, may identify the locations of other copies, may redirect queries, and may retrieve other copies. Again, nothing here is definitional, and the only disclosure of any functionality that bears on an interpretation of a data monitor is that all of these “may” features are related to “managing drives or datacenters” and “include handling change or loss events.”
Examiner concludes that the term “data monitor” in the claim is simply a piece of software that monitors data. To the extent that the specification does not define, but focuses discussion around functionality related to monitoring drives and handling loss events, Examiner cites Ben Srivastava, para. 48). Srivastava deals with initial placement and the efficient copying or movement of data files amongst data centers, and is insufficiently descriptive as to monitoring the state of data drives and handling loss events. In Srivastava, future loss is a motivating factor for keeping copies and performing placements. Ben Romdhane, on the other hand, deals with monitoring drives and recovering from failures.
Consequently, Examiner concludes that Srivastava fails to teach a data monitor, not because it fails to disclose significant amounts of the functionality that Applicant claims his data monitor performs (indeed Examiner cited Srivastava for five of the nine listed functionalities in Applicant’s Remarks, pg. 9) but because to the extent that the “monitoring” function of a data monitor can be construed as monitoring on a drive-level and recovering from failure, Srivastava is insufficiently descriptive on its own. For example, to the extent that the claim requires “detecting…an event” and “identifying…that the data object is inaccessible as a result of the event,” both functions which are assigned to “a first data monitor,” Applicant does not dispute that Srivastava is insufficiently descriptive on it is own of this failure detection functionality, so Applicant appears to agree that Srivastava does not teach a data monitor.
Examiner cites Ben Romdhane for the remainder of the claimed functionality. Applicant does not dispute that Ben Romdhane fails to teach any of these functionalities. Applicant merely argues that Ben Romdhane, standing on its own, does not anticipate a data monitor. But as previously shown, Examiner does not cite Ben Romdhane solely as teaching all of the data monitor. Ben Romdhane teaches software that, regardless of Applicant’s protestations, clearly monitors data, which brings it under the broadest reasonable interpretation of a data monitor. Ben Romdhane further teaches that its data monitor performs functions such as drive-level failure Remarks, pg. 9; “At best, the failure response module of Ben Romdhane [] is limited to detecting a failure of a data volume and copying the data to a replicaset.”) Consequently the combination of the Srivastava and the Ben Romdhane teachings, which is the proper standard for obviousness, renders obvious all the functionality claimed for the data monitor. Applicant improperly piecemeals by considering each reference serially in isolation, rather than the proper act of asking what would have been obvious to one of ordinary skill prior to the effective filing date based on all of the cited disclosures of all of the references collectively.
Because Applicant does not dispute that Srivastava and Ben Romdhane collectively disclose software that monitors data (a data monitor) and performs all of the functions claimed in Claim 1, Applicant’s argument that the claims are non-obvious fails. Examiner’s statement that Srivastava does not anticipate the entirety of the claimed data monitor does not mean that Applicant is free to attack only Ben Romdhane as failing to teach all of the data monitor functionality, because obviousness is not simply a string of anticipation rejections. Examiner finds these arguments unpersuasive.
Examiner now turns to the limitations that define the numerical amount and the location of data monitors (“wherein each datacenter [] comprises [] a plurality of data monitors, wherein each data monitor monitors the functionality of its respective data center” and similar limitations of Claim 1, “the number of the plurality of data monitors in each datacenter exceeds 1+s” of Claim 12 and “wherein the number of data centers is represented by s and the number of data monitors is equal to s+1” of Claim 20). Applicant argues these as the rejection ignoring the “architecture” of the plurality of data monitors in the claim, which Examiner takes as a complaint as to the amount and location of the monitors. While all of these limitations are of different scope, they are all 
Applicant does not dispute that Srivastava discloses a plurality of data centers. For the reasons above, Srivastava and Ben Romdhane disclose a data center having a data monitor. For example, Applicant does not dispute that a first datacenter checks for a requested file and then communicates to a second datacenter for the file if it does not have it. The first datacenter also redirects the query to the second datacenter. These are functions of the claimed first data monitor and they are residing within a first data center. Applicant does not dispute Examiner’s motivations or findings that it would have been obvious to duplicate or separate the monitoring functionalities to prevent a single failure from compromising all monitoring. In other words, even if one assumes that Srivastava and Ben Romdhane only anticipate a single data monitor, it would have been create and assign multiple monitors per data center in order to prevent a single device failure from stopping the datacenter from performing any of the functions that a data monitor does. Duplicating or making functionality separable is obvious, see MPEP 2144.
Consequently, Applicant is incorrect that the rejection “ignores the architecture” of the claim. Examiner understands that Applicant disagrees about the data monitor teaching, but setting that to the side for the moment as it was discussed above, both parts of the “architecture” are considered and rejected as obvious – The combined references (at a minimum) suggest that each datacenter may have at least one monitor and one of skill is motivated to duplicate or split that functionality and therefore have a plurality of monitors in each datacenter. To the extent that Applicant argues that Examiner improperly reads in the 1/(s+1) limitation to the claims, that is both untrue (as Examiner states that duplication, which would lead to multiple monitors monitoring every file, would also render the claims obvious) and irrelevant, as a single obvious point within a scope renders the scope obvious. Even if Examiner only found the 1/(s+1) situation 
Finally, Examiner turns to the Claim 12 and Claim 20 situations. Examiner is unsure if a real argument is made against these terms as they are only mentioned in a footnote, but for compact prosecution Examiner extends the “ignores the architecture” argument of Claim 1 to the limitations of Claims 12 and 20. Examiner does agree that these are limitations that are relevant to obviousness. After all, Examiner allowed the parent claimset because it placed a numerical limitation on the amount of datacenters (s), monitors (s+1), and secondary copies (s-1) and how they interacted (See Notice of Allowance, 10/5/2018 in Application 15/450904). Here, the instant claimset includes limitations that the number of monitors in each datacenter exceeds 1+s, where s is the number of data centers, (Claim 12) and the number of data monitors is equal to at least 1+s (Claim 20). Examiner previously dealt with this feature (see Remarks pg. 26 of the 1/31/2020 Final) and concluded that s+1 limitation is not a critical value. Applicant, to the best of Examiner’s review of the record, has never disputed that conclusion, and certainly does not do so here. If the value is not critical, it is obvious when it falls inside a range disclosed by the prior art, see MPEP 2144.05. Since all claims claim at least one data center, s+1 will always be a value greater than one. Consequently, an “S+1” amount of data monitors is a subset of the range of “plurality” of data monitors, the specification does not assert criticality, and Applicant does not even argue for, let alone provide necessary evidence of, criticality at the “exceeds s+1” or “at least 1+s” points. Examiner doubts such evidence could be forthcoming, as Spec, paras. 29-30 simply state that the number of monitors may be s+1 and each monitor  be s+1 and each monitor may be responsible for monitoring approximately 1/(s+1) of drives of each datacenter when there is no limitation on the number of datacenters, number of drives per datacenter, or amount of data stored per drive. 
All claims remain rejected.


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449